Citation Nr: 0508904	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-31 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

2.  Entitlement to a disability rating in excess of 30 
percent for coronary artery disease as secondary to diabetes 
mellitus, to include the issue of entitlement to an initial 
disability rating in excess of 10 percent prior to February 
20, 2004.

3.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity as secondary to diabetes mellitus.

4.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO granted 
service connection for diabetes mellitus as secondary to 
exposure to herbicides in service, and assigned a 20 percent 
evaluation, effective August 16, 2001.  The RO also granted 
service connection for coronary artery disease and assigned a 
10 percent rating, effective August 16, 2001.  The RO also 
granted service connection for peripheral neuropathy in both 
lower extremities as secondary to the diabetes mellitus, and 
assigned 10 percent ratings for each, effective December 17, 
2002.  The veteran subsequently perfected a timely appeal 
regarding the disability ratings assigned for each of these 
service-connected disabilities.

In June 2004, the Board remanded this case to the RO via the 
Appeals Management Center (AMC), in Washington DC.  As will 
be explained in greater detail below, the requested 
development was completed, and, in November 2004, the RO 
issued a rating decision in which it granted an increased 
rating of 30 percent for the service-connected coronary 
artery disease, effective February 20, 2004.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of an increased rating for the service-connected 
coronary artery disease remains in appellate status.

In November 2004, the RO also issued a Supplemental Statement 
of the Case (SSOC) in which it denied entitlement to 
evaluations in excess of 10 percent for the veteran's 
service-connected diabetes mellitus and peripheral neuropathy 
of the right and left lower extremities.  The RO also denied 
entitlement to an evaluation in excess of 30 percent for 
coronary artery disease.  The claims folder was subsequently 
returned to the Board for further appellate review.

The Board notes that, in the report of a VA eye examination 
conducted in July 2004, the examiner indicated that he 
suspected the presence of glaucoma in both eyes.  The 
examiner also noted that, if the veteran did turn out to have 
glaucoma, it was at least as likely as not caused by or the 
result of his diabetes mellitus.  It was also noted that the 
veteran would be scheduled to undergo visual field testing to 
determine whether or not he in fact has glaucoma.  The issue 
of entitlement to service connection for glaucoma, as 
secondary to diabetes mellitus, has not been addressed by the 
RO.  Accordingly, it is referred to the RO for appropriate 
action.

In a statement dated in February 2005, the veteran's 
accredited representative asserted that service connection 
should be established for hypertension as secondary to 
diabetes mellitus.  This issue is also referred to the RO for 
appropriate consideration.

The issue of entitlement to a disability rating in excess of 
30 percent for coronary artery disease as secondary to 
diabetes mellitus, to include the issue of entitlement to a 
disability rating in excess of 10 percent prior to February 
20, 2004, is being addressed in the REMAND portion of the 
decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is manifested by the need 
for a restricted diet, but not by regulation of activities, 
or by episodes of ketoacidosis or hypoglycemic reactions.  

2.  The veteran's peripheral neuropathy of the right lower 
extremity is shown to be productive a disability picture that 
more nearly approximates moderate impairment of the sciatic 
nerve.

3.  The veteran's peripheral neuropathy of the left lower 
extremity is shown to be productive a disability picture that 
more nearly approximates moderate impairment of the sciatic 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected diabetes 
mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2004).

2.  The criteria for the assignment of an initial rating of 
20 percent, but no more, for the service-connected peripheral 
neuropathy of the right lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104; 38 C.F.R. §§ 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2004).

3.  The criteria for the assignment of an initial rating of 
20 percent, but no more, for the service-connected peripheral 
neuropathy of the left lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104; 38 C.F.R. §§ 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in a December 2002 
in which the RO advised the appellant of the type of evidence 
necessary to substantiate his initial claims for service 
connection.

In this letter, the RO also advised the appellant of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him, what evidence should be provided 
by VA, and the need for the appellant to advise VA of or 
submit any additional evidence that he believed might be 
relevant to his claim.  

With respect to the veteran's claims for increased ratings, 
the Board notes VAOPGCPREC 8-2003 (December 22, 2003) in 
which the VA Office of the General Counsel held that, if, in 
response to a notice of decision on a claim for which VA has 
already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
Statement of the Case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
a notice of the information and evidence necessary to 
substantiate the newly raised issue.

Nevertheless, in this case, it appears that the AMC did issue 
an additional letter in June 2004 specifically advising the 
veteran of the type of evidence necessary to substantiate his 
claims for increased ratings.  He was also once again advised 
of his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The appellant was also advised to 
identify any additional evidence that he believed might be 
relevant to his claim and what VA would do to assist him in 
the development of his claim.  

Thus, in light of the December 2002 and June 2004 letters, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims for increased ratings, and has been afforded ample 
opportunity to submit such information and evidence.  
Consequently, the Board finds there is no prejudice to the 
veteran in proceeding with a decision on these claims at this 
time.

With respect to the claims of entitlement to increased 
ratings for diabetes mellitus and bilateral peripheral 
neuropathy of the lower extremities, the Board further finds 
that, to the extent possible, all obtainable evidence 
identified by the appellant has been obtained and associated 
with the claims folder and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of these 
issues.  In this regard, the Board notes that VA has obtained 
the veteran's VA treatment records and treatment records from 
Dr. J.E., a private physician identified by the veteran.

The record reflects that the veteran has also submitted a 
medical statement from a private physician, Dr. J.G., in 
support of his claims.  He has also submitted treatment 
records from Weirton Medical Center and another private 
physician, Dr. S.M.  As noted above, the veteran was asked in 
the June 2004 letter to complete authorization forms so that 
VA could obtain the records of any additional health care 
providers who treated him for his disabilities.  

The veteran subsequently responded to the RO's request by 
submitting additional medical records; however, he did not 
complete any authorizations forms so as to allow VA to obtain 
records on his behalf.  Thus, the Board finds that VA has 
satisfied the VCAA to the extent possible under the 
circumstances by requesting that he complete authorization 
forms to allow the RO to obtain relevant medical records on 
his behalf.

Furthermore, the Board notes that this case was remanded in 
June 2004 primarily so that the RO could arrange for the 
veteran to undergo appropriate VA examinations and obtain 
opinions as to the severity of the veteran's service-
connected disabilities.  The record reflects that the RO 
complied with the Board's instructions by arranging for the 
veteran to undergo appropriate VA examinations in July 2004.

Consequently, the Board finds that VA has complied with the 
duty to assist requirements of the VCAA with respect to his 
claims for increased evaluations for diabetes mellitus and 
peripheral neuropathy by arranging for the veteran to undergo 
medical examinations, and by obtaining all relevant records 
that have been identified by the veteran and that he has 
authorized VA to obtain.

Therefore, in summary, the Board finds that VA has satisfied 
the notification and assistance requirements of the VCAA with 
respect to the claims for increased ratings for diabetes 
mellitus and peripheral neuropathy.  38 U.S.C.A. §§ 5103 and 
5103A (West 2002).  

As noted in the Introduction, the claim of entitlement to 
increased ratings for coronary artery disease is being 
remanded and will be discussed in greater detail in the 
remand portion of this decision.

II.  Relevant Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994)

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

III.  Entitlement to an Initial Disability Rating in Excess 
of 20 Percent for Diabetes Mellitus.

The veteran is seeking a higher disability rating for his 
service-connected diabetes mellitus.  He essentially contends 
that his diabetes mellitus is more severe than is 
contemplated by the 20 percent evaluation currently assigned 
under the criteria of Diagnostic Code (DC) 7913.

Under that code, a 20 percent evaluation is assignable where 
the diabetes requires insulin and a restricted diet; or oral 
hypoglycemic agents and restricted diet.  A 40 percent rating 
is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913.

A 100 percent disability rating will be assigned when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities, 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, DC 7913.

Having reviewed the complete record, the Board finds that the 
preponderance of the credible and probative evidence is 
against granting an increased rating under the criteria of DC 
7913.  In essence, the Board concludes that the veteran's 
diabetes mellitus is manifested by restricted diet, but not 
by regulation of activities, ketoacidosis, or hypoglycemic 
reactions.

In reaching this conclusion, the Board found the most 
probative evidence of record to be the reports of VA 
examinations conducted in December 2002 and July 2004, which 
were conducted specifically for the purpose of determining 
the nature and severity of his diabetes mellitus.  For 
example, in the report of the December 2002 VA examination, 
it was noted that the veteran was on a restricted diet, but 
not restricted activities.  The examiner also specifically 
noted that he had no history of ketoacidosis or hypoglycemic 
reactions.

In the report of the July 2004 VA examination, it was noted 
that he had never been hospitalized for his diabetes and that 
he had never had ketoacidosis.  It was also noted that the 
veteran was required to climb 77 stairs everyday at his job, 
and that he had described some shortness of breath upon doing 
so, but it was also noted that he had indicated that other 
worker also experienced shortness of breath upon climbing 
these stairs.  The examiner noted that there was no other 
report of any restriction in activities.  The examiner 
indicated that the veteran was not following any particular 
diet at the time of this exam, and that he was not 
restricting any foods.  

The Board notes that the findings reported in the reports of 
these examinations are consistent with the findings noted in 
the treatment records of Dr. J.E., a private physician who 
has been treating the veteran for a variety of problems, 
including diabetes mellitus.  In particular, these records 
are essentially negative for any evidence that the veteran 
has had to regulate his activities due to his diabetes, and 
there is no indication in these records that he has ever 
experienced ketoacidosis or hypoglycemic reactions.

Similarly, VA outpatient records associated with the claims 
folder are also negative for any indication of regulation of 
activities, ketoacidosis, or hypoglycemic reactions.

In short, the Board finds that the preponderance of the 
evidence is against finding that the veteran's diabetes 
mellitus has ever been manifested by the need for regulation 
of activities, or by ketoacidosis or hypoglycemic reactions.  
Absent such symptomatology, the criteria for an evaluation in 
excess of 20 percent under DC 7913 have not been met.

The Board is cognizant that a VA eye examination conducted in 
July 2004 revealed evidence of possible glaucoma, and that 
the examiner has suggested that such disability, if present, 
was related to the service-connected diabetes mellitus.  The 
Board has considered whether the presence of glaucoma as a 
complication of diabetes could support the assignment of an 
evaluation in excess of 20 percent under DC 7913.

However, while the criteria for 60 percent and 100 percent 
evaluations under DC 7913 do contemplate complications such 
as glaucoma or peripheral neuropathy that may or may not be 
compensable under separate diagnostic codes, these criteria 
also specify that such complications only support the 
assignment of 60 or 100 percent ratings if they are present 
in addition to the need for a restricted activities with 
episodes of ketoacidosis or hypoglycemic reactions.  

As discussed in detail above, repeated private and VA 
examination has shown that the veteran's diabetes mellitus is 
not manifested by the need for restricted activities or by 
episodes of ketoacidosis or hypoglycemic reactions.  Thus, in 
light of the absence of such symptomatology, the Board 
concludes that the preponderance of the evidence is against 
finding that an increased rating is warranted under DC 7913 
based on the possible presence of glaucoma as secondary to 
diabetes mellitus.

The Board notes in passing that the issue of entitlement to 
service connection for glaucoma on a secondary basis has not 
been addressed by the RO, and was referred in the 
Introduction to the RO for appropriate consideration.  

In summary, the Board finds that the preponderance of the 
credible and probative evidence is against the assignment of 
an evaluation in excess of 20 percent for the service-
connected diabetes mellitus.  Thus, the benefit sought on 
appeal is denied.

In closing, the Board notes that consideration has been given 
as to whether the veteran is entitled to a "staged" rating 
for his service-connected disorder as prescribed by the Court 
in Fenderson.  As discussed in detail above, however, the 
evidence establishes that the veteran's diabetes mellitus 
meets the criteria for no more than a 20 percent rating 
throughout the entire course of this appeal.

IV.  Entitlement to Initial Disability Ratings in Excess of 
10 Percent for Peripheral Neuropathy of the Right and Left 
Lower Extremities

The veteran's bilateral peripheral neuropathy has been 
assigned separate 10 percent ratings for each low extremity 
under DC 8520, effective December 17, 2002.

Under this code, a 10 percent evaluation is assigned for mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation is assigned for moderate incomplete paralysis of 
the sciatic nerve.  A 40 percent rating is assigned for 
moderately severe incomplete paralysis of the sciatic nerve.  
A 60 percent rating is assigned for severe incomplete 
paralysis with marked muscular atrophy.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. § 4.121a, 
DC 8520 (2004).

The term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124.  

Having reviewed the record, the Board finds that the 
manifestations of the veteran's peripheral neuropathy more 
closely approximate the criteria for a 20 percent evaluation 
for each lower extremity under DC 8520.  38 C.F.R. § 4.7.

In reaching this conclusion, the Board found the most 
probative evidence of record to be the report of a VA 
neurological examination conducted in July 2004 in which the 
examiner specifically concluded that the symptoms of the 
veteran's neuropathy were "mildly to moderately disabling."  
The examiner based this determination on findings of pain and 
loss of sensation in both of the veteran's lower extremities.  

It was noted that the veteran symptoms had increased over the 
last decade and that he was experiencing pain and aching in 
each lower extremity, which often prevented him from sleeping 
and could awaken him from sleep.  It was also noted that his 
pain increased if he was on his feet for a long period of 
time, and that this could cause it to become very disabling 
and uncomfortable.  Examination revealed decreased sensation 
to light touch and temperature in the distal lower 
extremities below the mid calf, and moderately decreased 
vibration sense in the feet.

In light of these symptoms, and the specific finding of the 
VA examiner that his disability is mildly to moderately 
disabling, the Board concludes that the veteran's symptoms 
more nearly approximate the criteria for a 20 percent rating 
in each lower extremity.  Furthermore, because the 
symptomatology identified in regard to each lower extremity 
appears to have remained consistent for the entire period 
since the veteran filed his original claim for service 
connection, the Board concludes that the criteria for a 20 
percent rating in each lower extremity has been met since the 
original effective date of December 17, 2002.  See Fenderson, 
supra.

The Board further concludes that the preponderance of the 
evidence is against granting an evaluation in excess of 20 
percent for each extremity.  In this regard, the Board notes 
that the July 2004 VA neurological examination revealed no 
atrophy in either extremity, and that reflexes remained 
intact.  No focal weakness was found, and his gait was noted 
to be normal.  

The Board believes that disability ratings of 20 percent in 
each lower extremity are also consistent with the findings of 
one of the veteran's private physicians, Dr. J.G., which were 
reported in a February 2004 letter.  In that letter, the 
physician noted that the veteran had "severe [diabetic] 
neuropathy of both lower extremities," with complete loss of 
sensation and severe pain.  However, the examiner did not 
note any weakness or atrophy in either extremity, or any 
deficit in reflexes.  

Although the Board has considered the examiner's description 
of the veteran's disability as being "severe", the Board 
believes that the absence of any symptomatology other than 
pain and loss of sensation render this examiner's findings 
essentially consistent with those found during his July 2004 
VA neurological examination.  As discussed in detail above, 
the Board finds that the veteran's manifestations of pain and 
loss of sensation warrant no more than a 20 percent rating 
under DC 8520 for moderate disability.

The Board has also reviewed the report of the VA examination 
conducted in December 2002, which is the earliest medical 
evidence of record revealing findings of peripheral 
neuropathy in the lower extremities.  It was noted that the 
veteran had reported experiencing numbness, burning, and 
tingling in both feet, which effected his sleep.  Some loss 
of sensation was found, but no weakness or atrophy was noted.  
Deep tendon reflexes were found to be 1+ to 2 in both lower 
extremities.

In short, the Board notes that the medical evidence of record 
reveals no evidence of weakness or atrophy in either lower 
extremity, and that reflexes remain intact in each extremity.  
Consequently, the Board concludes that the preponderance of 
the evidence is against granting an evaluation in excess of 
20 percent for either lower extremity under DC 8520.

As noted, in making this determination, the Board notes that 
it considered the applicability of "staged" ratings pursuant 
to Fenderson, supra.  However, a thorough review of the 
record does not show any distinctive periods since the 
original effective date of December 17, 2002, where the 
veteran met or nearly approximated the criteria for a rating 
in excess of 20 percent under DC 8520.

In summary, the Board finds that the veteran's peripheral 
neuropathy of the right lower extremity more closely 
approximates the criteria for a 20 percent evaluation, but no 
more, under DC 8520 for the entire period since December 17, 
2002.  Similarly, the Board finds that the peripheral 
neuropathy of the left lower extremity also more closely 
approximates the criteria for a 20 percent evaluation, but no 
more, under DC 8520 for the entire period since December 17, 
2002.  To this extent, the benefits sought on appeal are 
granted.

ORDER

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus is denied.

Entitlement to an initial disability rating of 20 percent for 
peripheral neuropathy of the right lower extremity as 
secondary to diabetes mellitus is granted, subject to the 
laws and regulations governing the disbursement of VA 
monetary benefits.

Entitlement to an initial disability rating of 20 percent for 
peripheral neuropathy of the left lower extremity as 
secondary to diabetes mellitus is granted, subject to the 
laws and regulations governing the disbursement of VA 
monetary benefits.


REMAND

The veteran is also seeking an increased evaluation for his 
service-connected coronary artery disease.

The record reflects that the veteran has been awarded a 10 
percent disability rating for his coronary artery disease 
under DC 7005 for the period from August 16, 2001, to 
February 20, 2004, and a 30 percent rating under DC 7005 on 
and after February 20, 2004.

Under DC 7005, which pertains to coronary artery disease, a 
10 percent evaluation is assigned when there is evidence of 
documented coronary artery disease resulting in a workload of 
greater than 7 METs but not greater than 10 METs or 
continuous medication required.  A 30 percent evaluation is 
assigned when a workload of 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
38 C.F.R. § 4.104, DC 7005.

A 60 percent evaluation is warranted when there is more than 
one episode of congestive heart failure in the past year, or 
a workload of 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent evaluation is assigned when 
there is chronic congestive heart failure, or a workload of 3 
METs (metabolic equivalent) or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, DC 7005.

The Board notes that the veteran underwent a VA cardiology 
examination in July 2004 to determine the severity of his 
service-connected coronary artery disease.  However, the 
Board believes that the findings noted in the report of this 
examination are not sufficient so as to allow the Board to 
rate his disability because the examiner did not evaluate the 
veteran's heart disability in metabolic equivalents (METS).

In addition, although the examiner did find that the veteran 
had an ejection fraction of 52 percent, the examiner appeared 
to be relying on the results tests conducted by a private 
physician in March 2004.  The examiner explained an ejection 
fraction of 52 percent had been shown by a MUGA (multigated 
angiogram) scan, but the examiner also noted an ejection 
fraction of 42 percent had been found on a stress test 
performed in March 2004.

Therefore, because the veteran's July 2004 VA examination did 
not include testing to determine METS or ejection fraction, 
and in light of the conflicting figures regarding ejection 
fraction that were found on private testing, the Board 
concludes that a remand of this issue is necessary so that 
the veteran can undergo another VA cardiology examination.



Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
obtain the names and addresses of any 
additional health care providers (VA or 
non-VA) who treated the veteran for his 
coronary artery disease.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already on file.

2.  The RO should arrange for the veteran 
to undergo another VA examination to 
determine the severity of his coronary 
artery disease.  All tests deemed 
necessary should be performed.  The 
claims folder is to be made available to 
the examiner in conjunction with the 
examination.  The examiner should conduct 
an examination consistent with the rating 
criteria for Diagnostic Code 7005, 
including cardiac workload assessment 
reported in METs which results in 
dyspnea, fatigue, angina, dizziness, or 
syncope.  The examiner should indicate 
the presence or absence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X- 
ray, or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.

3.  Then, the RO should readjudicate the 
issue on appeal.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with 
an SSOC and the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


